DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 07/14/2022 have been considered but are moot in view of a new ground of rejections.
At page 6, Applicant argues that,
Regarding claim 1, Carollo discloses ... and an optical system between said first and second display layers (Fig. 2 — layer 206), the optical system configured to form an optical image...”. Office Action at 3. Applicant respectfully and strongly disagrees, for at least the reason that no person of ordinary skill in the art to which the invention pertains would ever agree that the layer 206 of Carollo is an “optical imaging system.” A person of skill in the art would know without doubt that the layer 206 is not disclosed to have properties that would allow layer 206 to create an optical image.
Our claim 1 recites an “optical system configured to form an optical image”, and a person of even the most basic skill in the art knows that an optical system can only form an image if such system contains optical power. If an optical system does not have optical power, it cannot image. Thus a person of ordinary skill in the art knows that our claimed optical system has optical power.
Likewise, a person of ordinary skill in the art knows to an absolute certainty that a flat surface in and of itself, such as the flat surfaces of the layers 206 and 208, introduce no optical power. Not only does a person of skill in the art already know that before reading Carollo, the ray trace in the figures shows that as well, that the rays entering each of the layers 206 and 208 leave at the same angle at which they enter. This is a characteristic of an optical component that has no optical power. Hence, a person of skill in the art knows that neither layer 206 nor layer 208 is disclosed to contain optical power and therefore neither layer 206 or 208 can create an optical image. Thus, a person of ordinary skill in the art knows that neither layer 206 nor layer 208 are an optical imaging system as claimed in claim 1.
Moreover, a person of skill in the art would understand that not only is there no express or inherent disclosure of optical power or imaging capabilities in layers 206 or 208, optical imaging is not required or suggested by a fair reading of Carollo. Rather, a person of skill in the art is taught by Carollo that the purposes of layers such as layer 206 is to polarize/split/filter light, none of which functions requires the presence of optical power. (“An example assembly of the first filter stack 206 may include a first linear polarizer and a beam splitter layer applied as a coating to a first quarter wave plate within the assembly (shown in detail with respect to FIG. 3). The first filter stack 206 may be operable to filter and split light..”. Carollo at [0054].).
Thus, for at least these reasons the proposed rejection of claim 1 fails to account for each and every element disclosed in claim 1, and such rejection cannot stand. Accordingly, Applicant respectfully requests that the rejection of claim 1 and all claims that variously depend therefrom be withdrawn.

In response, Examiner respectfully disagrees and submits that, without acquiescing to any of Applicant’s characterization of Carollo, at least the layer 206 is an optical system configured to form an optical image. Plainly, an optical system is reasonably interpreted as a system with at least some optical properties that operates on the laws of optics, e.g. transmission, reflection, or refraction of lights, etc. In other words, a system can simply pass an image without changing anything to be called an optical system because it allows lights to transmit from one side to another side to form an observable image at the other side. Further, at least layer 206 of Carollo is an optical filter, thus it is an optical system. The layer 206 of Carollo is also configured to form an image on layer 204 because without any optical property the image cannot be formed at layer 204. As such, an optical system does not inherently have optical power. For instance, zero power glasses use lenses that have no optical power. They are optical systems that have no optical power.
Therefore, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20, and 23-48 are rejected under 35 U.S.C. 103 as being unpatentable over Carollo et al. (US 20170227777 A1 – hereinafter Carollo), Ell (US 2014/0312161 A1 – hereinafter Ell), and Lynam et al. (US 2009/0135317 A1 – hereinafter Lynam).
Regarding claim 1, Carollo discloses a display system having an axis and comprising: first and second display layers (Fig. 2 – display layer 204 and display layer 208), the second display layers comprising a pixelated display layer  (Fig. 2 – display layer 204 is pixelated); and an optical system between said first and second display layers (Fig. 2 – layer 206), the optical system configured to form an optical image of a first area of the first display layer on a second  area of the second layer (Fig. 2 – an image on any predefined area of layer 208 is formed on a corresponding predefined area of the second layer), wherein the optical system is telecentric at the first display layer and is telecentric at the second display layer (Fig. 4; [0069]).
However, Carollo does not disclose the first display layer comprising a pixelated display layer; and the first area and the second area are predefined.
Ell discloses a first display layer comprising a pixelated display layer ([0026] –filter stacks are pixelated).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ell into the display system taught by Carollo to permit wavelength filtering at the pixel level, thus enhancing the quality of the image.
Carollo and Ell do not disclose the first area and the second area are predefined.
Lynam discloses a first area and a second area are predefined (Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lynam into the display system taught by Carollo and Ell to expand the dynamic range of the display (Lynam, abstract).
Regarding claim 2, Lynam also discloses said optical system is configured to form an optical image of said second area on said first area (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 3, Lynam also discloses the first and second layers are optical conjugates of one another (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 4, Lynam also discloses the second display layer is spatially separated from a plane that is optically-conjugate to a plane of the first display layer (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
	Regarding claim 5, Lynam also discloses said optical system is configured to establish a unique one-to-one imaging correspondence between the first and second areas (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
	Regarding claim 7, Lynam also discloses the first area includes a first group of pixels of the first display layer, the second area includes a second group of pixels of the second display layer, and the first and second areas are optical conjugates of one another (Fig. 2; [0035]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
	Regarding claim 8, Lynam also discloses at least one of the first and second groups of pixels includes only one pixel (Fig. 2; [0035] – each pixel is interpreted as a group on its own, thus the first group and the second group includes only one pixel). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
	Regarding claim 9, Lynam also discloses the first display layer has a first dynamic range, the second display layer has a second dynamic range, and the display system has a system dynamic range a value of which is a product of values of the first and second dynamic ranges ([0036]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 10, Lynam also discloses said optical system is configured to image said first area onto said second area with a unit lateral magnification (Fig. 2 – magnification of 1). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
	Regarding claim 11, Lynam also discloses ratios between each of dimensions of the second area and respectively-corresponding dimensions of the first area are substantially equal to m, wherein m is a lateral magnification of said optical system (Fig. 2 – magnification of 1). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 12, Carollo also discloses the display system is a head mounted display ([0106] – a HMD device).
	Regarding claim 13, Lynam also discloses a light source disposed in optical communication with the first display layer, and wherein the first display layer is configured to modulate the light received from the source ([0030]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 14, Carollo also discloses the second display layer is configured to receive modulated light from the first display layer and configured to modulate the received light, and comprising an eyepiece for receiving the modulated light from the second display layer (Fig. 2; [0062] – eyepiece with lens 210).
Regarding claim 15, see the teachings of Carollo, Ell, and Lynam as discussed in claim 1 above. However, Carollo, Ell, and Lynam do not disclose the first display layer comprises a LCoS.
	LCoS display layers are well known in the art.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a LCoS into the first display taught by Carollo, Ell, and Lynam because LCoS displays are well known for its capability for providing higher brightness level and deeper dark level.
	Regarding claim 16, see the teachings of Carollo, Ell, and Lynam as discussed in claim 1 above. However, Carollo, Ell, and Lynam do not disclose the second display layer comprises a LCoS.
	LCoS display layers are well known in the art.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a LCoS into the second display taught by Carollo, Ell, and Lynam because LCoS displays are well known for its capability for providing higher brightness level and deeper dark level.
Regarding claim 17, Carollo also discloses the second display layer comprises an LCD ([0052]). 
	Regarding claim 18, Carollo also discloses the optical system includes an optical relay system (Fig. 2 – layer 206 as an optical relay system).
	Regarding claim 19, Carollo also discloses the optical system includes a beam splitter (Fig. 2 – layer 206 with beam splitter).
	Regarding claim 20, Carollo also discloses the optical system includes a polarized beam splitter ([0054]).
	Regarding claim 23, Carollo also discloses the first and second display layers are configured to spatially modulate light (Fig. 2).
Regarding claim 24, Carollo also discloses the first display layer comprises a reflective spatial light modulation layer (Fig. 2).
Regarding claim 25, Carollo also discloses the first display layer comprises a transmissive spatial light modulation layer ([0041] – transmits light in AR environment).
Regarding claim 26, Carollo also discloses a reflective spatial light modulation layer (Fig. 2).
Regarding claim 27, Carollo also discloses the second display layer comprises a transmissive spatial light modulation layer (Fig. 2).
Regarding claim 28, Carollo also discloses the second display layer comprises a reflective spatial light modulation layer (Fig. 2).
Regarding claim 29, Carollo also discloses the second display layer comprises a transmissive spatial light modulation layer ([0041] – transmits light in AR environment).
Regarding claim 30, Lynam also discloses said optical system is configured to form an optical image of said second area on said first area (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 31, Lynam also discloses the first and second layers are optical conjugates of one another (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 32, Lynam also discloses the second display layer is spatially separated from a plane that is optically-conjugate to a plane of the first display layer (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 33, Lynam also discloses said optical system is configured to establish a unique one-to-one imaging correspondence between the first and second areas (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 34, Lynam also discloses the first area includes a first group of pixels of the first display layer, the second area includes a second group of pixels of the second display layer, and the first and second areas are optical conjugates of one another (Fig. 2; [0035]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 35, Lynam also discloses at least one of the first and second groups of pixels includes only one pixel (Fig. 2; [0035] – each pixel is interpreted as a group on its own, thus the first group and the second group includes only one pixel). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 36, Lynam also discloses the first display layer has a first dynamic range, the second display layer has a second dynamic range, and the display system has a system dynamic range a value of which is a product of values of the first and second dynamic ranges ([0036]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 37, Lynam also discloses said optical system is configured to image said first area onto said second area with a unit lateral magnification (Fig. 2 – magnification of 1). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 38, Lynam also discloses ratios between each of dimensions of the second area and respectively-corresponding dimensions of the first area are substantially equal to m, wherein m is a lateral magnification of said optical system (Fig. 2 – magnification of 1). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 39, Carollo also discloses the display system is a head mounted display ([0106] – a HMD device).
Regarding claim 40, Lynam also discloses a light source disposed in optical communication with the first display layer, and wherein the first display layer is configured to modulate the light received from the source ([0030]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 41, Carollo also discloses the second display layer is configured to receive modulated light from the first display layer and configured to modulate the received light, and comprising an eyepiece for receiving the modulated light from the second display layer (Fig. 2; [0062] – eyepiece with lens 210).
Claim 42 is rejected for the same reason as discussed in claim 15 above.
	Claim 43 is rejected for the same reason as discussed in claim 16 above.
Regarding claim 44, Carollo also discloses the second display layer comprises an LCD ([0052]).
	Regarding claim 45, Carollo also discloses the optical system includes an optical relay system (Fig. 2 – layer 206 as an optical relay system).
Regarding claim 46, Carollo also discloses the optical system includes a beam splitter (Fig. 2 – layer 206 with beam splitter).
Regarding claim 47, Carollo also discloses the optical system includes a polarized beam splitter ([0054]).
Regarding claim 48, Carollo also discloses the first and second display layers are configured to spatially modulate light (Fig. 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484